DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
An Amendment was filed on April 18, 2022 in which claims 1, 2, 4-6, 8-10, 12, 13, and 16 were amended and claims 3 and 11 were cancelled. Upon reconsideration of the rejection of the last Office action, this action is a Non-Final Rejection.
Claims 1-2, 4-10, and 12-16 are currently pending and under examination, of which claims 1 and 9 are independent claims. 

Response to Amendment
The amendments to the title have been considered but are not sufficient to overcome the objection.  The new title is not descriptive and a new title is required that clearly indicates the invention to which the claims are directed.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of independent claims 1 and 9  have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. Dependent claims 2 and 4-8 depend from independent claim 1. Dependent claims 10 and 12-16 depend from independent claim 9.
Although prior art was found to teach all the recitations of claim 9, the Office notes that claim 9 is directed to a method reciting contingent limitations.  As submitted in MPEP 2111.04(II), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.  The Office respectfully recommends that the claim be further amended to remove the contingent limitations.  
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/08/2022 comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SERVER AND METHOD FOR CONTROLLING MULTIPLE AC UNITS BASED ON PEAK DEMAND POWER AND USER COMFORT LEVEL

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-10, and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... the processor is configured to identify a predicted mean vote (PMV) corresponding to each space among the plurality of spaces, and select an air conditioner to be switched to the general mode based on a difference between a PMV of a first space and a PMV of a second space.” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0082], [0083], [0125], [0128], and [0129], for instance, the identifying limitation is a mental process that can be performed through observation, evaluation and judgement.  In addition, the determination of “a difference between a PMV of a first space and a PMV of a second space” is a mathematical concept that is based on a mathematical relationship or calculation of determining a difference between PMV values.  Therefore, a person may perform, through observation, evaluation and judgement, and may perform through mathematical calculations the features enunciated above.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “a communication interface; a memory configured to store priorities of each of a plurality of spaces; and a processor configured to control a plurality of air conditioners arranged in the plurality of spaces, wherein the processor is further configured to: based on a total power usage of the plurality of air conditioners exceeding a first threshold value, control the plurality of air conditioners to operate in a power peak control mode to reduce the total power usage, and based on the total power usage being less than a second threshold value while operating in the power peak control mode, control the plurality of air conditioners to sequentially switch to a general mode according to a priority”.  
The additional features including “a communication interface; a memory configured to store priorities of each of a plurality of spaces; and a processor”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “a communication interface”, “a memory”, and “a processor”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  The control the plurality of air conditioners to operate in a power peak control mode to reduce the total power usage and the control the plurality of air conditioners to sequentially switch to a general mode according to a priority do not meaningfully limit the claim because they are recited at a high level of generality of simply using a generic processor to reduce power usage and according to a priority, without showing how such features are processed.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.) 
The storing limitation, in turn, is an insignificant extra-solution activity to the judicial exception as a pre-solution activity.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional features including “a communication interface; a memory configured to store priorities of each of a plurality of spaces; and a processor”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “a communication interface”, “a memory”, and “a processor”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  The control the plurality of air conditioners to operate in a power peak control mode to reduce the total power usage and the control the plurality of air conditioners to sequentially switch to a general mode according to a priority do not meaningfully limit the claim because they are recited at a high level of generality of simply using a generic processor to reduce power usage and according to a priority, without showing how such features are processed.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea cannot amount to significantly more.  (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.) 
The storing limitation, in turn, is a well-understood, routine, and conventional activity in nature. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Claims 2, 4-6 and 8 further recite identifying and/or selecting functions that have been discussed to cover abstract ideas as being mental functions.  Therefore, the claims are not patent eligible.
Regarding claim 7, this claim is directed to receiving a user input.  However, this claim does not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claim 7 simply recites receiving a user input that is insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Therefore, the claim is not patent eligible.    
The functions of independent claim 9 are implemented by similar functions as those of the server of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 9. Independent claim 9 is not deemed patent eligible.
Claims 10, 12-14, and 16 further recite identifying and/or selecting functions that have been discussed to cover abstract ideas as being mental functions.  Therefore, the claims are not patent eligible.
Regarding claim 15, this claim is directed to receiving a user input.  However, this claim does not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claim 15 simply recites receiving a user input that is insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Therefore, the claim is not patent eligible.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2008/0178615 A1 to Yoon et al. (“Yoon”) in view of KR 10-2005-0074825 A to Jung et al. (“Jung”) (As provided in IDS filed on 06/03/2021) and further in view of Park et al. (US Patent Publication No. 2016/0290673 A1) (“Park”).
Regarding independent claim 1, Yoon teaches:
A server comprising: Yoon: Paragraph [0024] (“A system for controlling multiple air conditioners is illustrated in FIG. 1.”)
…
a processor configured to control a plurality of air conditioners arranged in the plurality of spaces, wherein the processor is further configured to: Yoon: Paragraph [0025] (“Further, the demand control unit 120 determines an estimated power amount used by the multiple air conditioners based on the amount of consumed power detected by the power consumption amount detecting unit 110. In addition, when the estimated power amount exceeds a target power amount, the demand control unit 120 determines a priority level of the multiple air conditioners and forcibly controls an operation of the multiple air conditioners according to the priority levels.”) [The control unit and the demand control unit read on “a processor”.]
based on a total power usage of the plurality of air conditioners exceeding a first threshold value, control the plurality of air conditioners to operate in a power peak control mode to reduce the total power usage, and Yoon: Paragraph [0025] [As described above.] Yoon: Paragraph [0035] (“When the estimated power amount exceeds the target power amount (Yes in S1), the operation rate calculating unit 124 calculates an operation rate of one or more air conditioners, and the control unit 123 determines the previously set priority level of each group (S2). Further, the control unit 123 selects a group to be forcibly controlled according to the determined priority level (S3). That is, the control unit 123 first selects a group that has the lowermost priority level to be forcibly controlled. Note that a group that has been set as the highest priority group by the high priority level setting unit 125 is excluded the forcibly controlling operation.”) Yoon: Paragraph [0037] (“In addition, the control unit 123 controls the multiple air conditioners based on the divided groups and assigned priority levels to reduce the power consumption amount to be below the pre-set target amount.  That is, the control unit 123 turns off the corresponding indoor units 152 of the air conditioners to stop air conditioning in the area. The control unit 123 may also turn off an outdoor unit 151 connected with the indoor units 152 of a corresponding air conditioner included in the selected group to thereby change an operation mode of the air conditioner to an air blow mode. Thus, the control unit 123 controls the appropriate outdoor units 151 and indoor units 153 to reduce the power consumption amount.”) Yoon: Paragraph [0038] (“Further, rather than simply turning off the indoor units 152 or the outdoor units 151, the control unit 123 may control the air conditioners in a selected group to change into a different operation mode, in which the power consumption is reduced. For example, the operation mode of an air conditioner may be changed into a dehumidifying mode, the air flow strength may be changed, and/or a circulation rate of a refrigerant may be changed.”) Yoon: Paragraph [0040] (“For example, an operation mode of four of the ten air conditioners may be changed into an air blowing mode only (by turning off the corresponding outdoor units) to reduce the overall power consumption amount by 20%.”) [The estimated power amount reads on “a total power usage” and the pre-set power amount reads on “a first threshold value”.   Turning off, the dehumidifying mode, changing of the air flow strength, and/or a circulation rate, or the air blowing mode of the forced controlled air conditioning units reads on “control the plurality of air conditioners to operate in a power peak control mode”.]
based on the total power usage being less than a second threshold value while operating in the power peak control mode, control the plurality of air conditioners to sequentially switch to a general mode according to a priority,… Yoon: Paragraph [0042] (“…the multiple air conditioners installed in each area in the building are divided into a plurality of groups, and each group is set with a priority level. Each air conditioner in the group may be set to have the same priority or different priorities. Further, the multiple air conditioners are controlled according to the set priority, so that the users are more comfortable.”) Yoon: Paragraph [0033] (“…the multiple air conditioners are divided into groups G1, G2, G3 and G4, in which each group includes one or more indoor units 152. Further, each group is assigned a priority level. In addition, the groups may be divided and assigned priority levels by a manager of the building, automatically based on operating histories of the air conditioners, etc. The groups G1, G2, G3 and G4 may also be sequentially assigned a priority level (i.e., the group G1 is assigned a highest priority level, the group G2 is assigned the next highest priority level, etc.).”) Yoon: Paragraph [0038] [As described above.] Yoon: Paragraph [0038] (“In addition, as shown in FIG. 2, when the estimated power amount is smaller than the target power amount (no in S1), the demand control unit 120 returns the forcibly controlled outdoor units 151 or the indoor units 152 to their original operation state (S5).”) [The estimated power amount being smaller than the target power amount reads on “based on the total power usage being less than a second threshold value”.  The determination that the estimated power amount is smaller while operating in one of the modes previously described in paragraphs [0038] and [0040] reads on “while operating in the power peak control mode”. The forcibly controlled units returned to the original operation state according to the sequentially assigned priority reads on “control the plurality of air conditioners to sequentially switch to a general mode according to a priority”.]
Yoon does not expressly teach “a communication interface” and “a memory configured to store priorities of each of a plurality of spaces”.  However, Jung describes an air conditioning system in which one or more air conditioners are installed, and to a peak power control system of an air conditioner that controls the operation of an air conditioner so that the total amount of power consumed when the air conditioner is operated is within an allowable value, and an indoor method. Jung teaches:
a communication interface; Jung: Claim 4 (“The peak power control device includes an air conditioner communication unit for transmitting and receiving a signal to and from the air conditioner through a communication line; …”) [The communication line reads on “a communication interface”.]
a memory configured to store priorities of each of a plurality of spaces; and Jung: Claim 4 (“A memory unit for storing an operation priority given to each air conditioner;…”)
Similarly to Yoon, Jung describes that in a normal operation return determination or the peak power control determination is performed by comparing the detected total power consumption with a preset allowable value.  As a result of the comparison, when the total power usage is within the first allowable value, normal operation is sequentially returned from the air conditioner having a high operation priority (S3, S4)…  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yoon and Jung before them, to include a communication interface and a memory because the references are in the same field of endeavor as the claimed invention and they are focused on controlling air conditioning in an air conditioning system.
A person of ordinary skill in the art would be motivated to combine the references to include a communication interface and a memory to store priority information of air conditioning units to maintain the total power consumption to a certain level to reduce the power cut risk or power surcharge generated in the event of power over use to ensure efficient power management. Jung abstract.
Yoon and Jung do not expressly teach “the processor is configured to identify a predicted mean vote (PMV) corresponding to each space among the plurality of spaces, and select an air conditioner to be switched to the general mode based on a difference between a PMV of a first space and a PMV of a second space”.  However, Park describes a system and a method including analyzing comfort levels of a core zone and a perimeter zone in a building by comparing temperatures or predictive energy consumption values or PMVs of the core zone and the perimeter zone with a set temperature, comparing a difference between the temperatures of the core zone and the perimeter zone with an environmental parameter, if only one of the core zone and the perimeter zone is comfortable as a result of the analysis, and changing a currently operating HVAC system based on a result of the comparison. Park teaches:
wherein the processor is configured to identify a predicted mean vote (PMV) corresponding to each space among the plurality of spaces, and select an air conditioner to be switched to the general mode based on a difference between a PMV of a first space and a PMV of a second space. Park: Paragraph [0081] (“In operation 410, the control unit determines whether the currently operating system satisfies predetermined constraints. A CO2 level, a CO level, a temperature difference between the core zone and the perimeter zone, reception or non-reception of a request for a response signal, a predicted mean vote (PMV) difference between the core zone and the perimeter zone, an energy consumption difference between the core zone and the perimeter zone, and the amount of indoor heat may be considered as criteria for the predetermined constraints. The request for a response signal may include, for example, a notification of power supply overload... A range of temperature differences between the core zone and the perimeter zone may be determined to be equal to or lower than n° C. regulated in a standard.”) Park: Paragraph [0082] (“If the currently operating HVAC system satisfies the predetermined constraints in operation 410, the control unit operates the HVAC system selected in operation 408 in operation 412. The control unit operates all devices related to the selected HVAC system.”) Park: Paragraph [0083] (“On the other hand, if the currently operating HVAC system does not satisfy the predetermined constraints in operation 410, the control unit operates the other unselected HVAC system in operation 414. The control unit operates all devices related to the unselected HVAC system.”) Park: Paragraph [0085] (“Referring to FIG. 5, a predicted energy consumption value of the individual HVAC system is lower than a predicted energy consumption value of the central HVAC system during a first interval 502. Thus, the control unit selects the individual HVAC system having the smaller energy consumption for the first interval 502.”) [The determined PMV of the core zone and the PMV of the perimeter zone reads on “identify a predicted mean vote (PMV) corresponding to each space among the plurality of spaces”. The selection of the HVAC based on the PMV difference between core zone and perimeter zone reads on “select an air conditioner to be switched to the general mode based on a difference between a PMV of a first space and a PMV of a second space”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yoon, Jung, and Park before them, for the processor of Yoon to be configured to identify a predicted mean vote (PMV) corresponding to each space among the plurality of spaces, and select an air conditioner to be switched to the general mode based on a difference between a PMV of a first space and a PMV of a second space because the references are in the same field of endeavor as the claimed invention and they are focused on controlling air conditioning in an air conditioning system.
A person of ordinary skill in the art would be motivated to combine the references to reduce power use or power consumption and thus electricity charges, compared to the hybrid HVAC system of the related art. Further, since the core zone and the perimeter zone are controlled individually, the present disclosure can readily maintain thermal balance between the core zone and the perimeter zone. Park Paragraph [0133].
Regarding claim 2, this claim incorporates the rejection of claim 1.  Yoon further teaches:
The server of claim 1, wherein the processor is further configured to select the air conditioner to be switched to the general mode in a range of the total power usage of the plurality of air conditioners being less than the first threshold value. Yoon: Paragraphs [0042], [0033], and [0038] [As described in claim 1.] [The returning of the selected group of the forcibly controlled of air conditioning units in accord with the priority level of such forcibly controlled selected group of air conditioning units, from one of the previously described modes to the original operation state, when the estimated power amount is smaller than the target power amount reads on “select the air conditioner to be switched to the general mode in a range of the total power usage of the plurality of air conditioners being less than the first threshold value”.]
Regarding claim 7, this claim incorporates the rejection of claim 1. Yoon further teaches: 
The server of claim 1, wherein the processor is further configured to receive a user input with respect to the priorities of the plurality of spaces and identify a priority based on the received user input. Yoon: Paragraph [0029] (“In addition, the priority level determining unit 122 may sequentially set a priority level of the groups according to a user input … and when one of the groups includes more than one air conditioner, the priority level determining unit 122 may set the air conditioners in the same group to have a same priority level. For example, the groups may be sequentially assigned a priority level such that the first group is assigned a highest priority level, the second group is assigned the next highest priority level, etc. Alternatively, the priority level determining unit 122 may also set air conditioners in a same group to have different priority levels. For example, with regard to the group G4 shown in FIG. 1, the priority level determining unit 122 may set each of the indoor units 152 to have a same priority level, or may set one of the indoor units 152 that is in an important location within the building (e.g., in a computer room) to have a higher priority than the other air conditioners 152 in the group G4.”) 
Regarding claim 8, this claim incorporates the rejection of claim 1. Yoon further teaches: 
The server of claim 1, wherein the processor is further configured to: 
identify information about operation modes of each of the plurality of air conditioners in the power peak control mode, and Yoon: Paragraphs [0042], [0033], and [0038] [As described in claim 1.] [The turning off, the dehumidifying mode, changing of the air flow strength, and/or a circulation rate, or the air blowing mode of the forced controlled air conditioning units while reducing total power consumption amount reads on “identify information about operation modes of each of the plurality of air conditioners in the power peak control mode”.]
select the air conditioner to be switched to the general mode based on the identified information about operation modes and the priority. Yoon: Paragraphs [0042], [0033], and [0038] [As described in claim 1.] [The forcibly controlled units 151 or the indoor units returned to the original operation state according to the sequentially assigned priority reads on “select the air conditioner to be switched to the general mode”. The determination that the estimated power amount of the forcibly controlled air conditioning unit is smaller than the target power amount reads on “based on the identified information”.]
Claims 9, 10, 15, and 16 recite a method that is implementing the functions of the server of claims 1, 2, 7, and 8 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 1, 2, 7, and 8 above also apply to claims 9, 10, 15, and 16.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Jung, Park, and further in view of JP 2011-69577 A to Chun (“Chun”).
Regarding claim 4, this claim incorporates the rejection of claim 1. Although Yoon, Jung and Park describe controlling the air conditioner for user comfort, Yoon, Jung and Park do not expressly teach “the processor is further configured to select the air conditioner to be switched to the general mode so as to the PMV of a space corresponding to a high priority satisfies a preset value, based on the priority”.  However, Chun describes controlling air conditioners in a region lacking comfort. Chun teaches:
The server of claim 1, wherein the processor is further configured to select the air conditioner to be switched to the general mode so as to the PMV of a space corresponding to a high priority satisfies a preset value, based on the priority. Chun: Abstract (“…detects a plurality of air conditioners that supply conditioned air to each divided area obtained by dividing an indoor space into a plurality of space areas, and environmental information of each divided area…a comfort level calculating means for determining the comfort level of each divided area and the comfort level of the entire indoor space based on the environmental information and predetermined setting information of each divided area … When the comfort level is outside the target range indicating comfort, one or a plurality of divided areas outside the target range in the indoor space are selected as priority control target areas, and in harmony with the comfort level of the entire indoor space, It is characterized by comprising air conditioning control means for performing air conditioning control on each air conditioning device in the priority control target area.”) Chun: Page 6, second full paragraph (“For example, when the PMV value is used, the target comfort level can be designated as the PMV value being in the range of “−0.5” to “+0.5”, and the comfort level of the entire indoor space is the target comfort level. Determine whether it is in range.”) Chun: Page 6, fourth full paragraph (“The priority control target selection unit 24 determines the overall comfort level of the indoor space received from the comfort level calculation unit 1 when the overall comfort level of the indoor space is not within the range of the target comfort level by the overall comfort level determination unit 22. From the information on the difference with the comfort level of the divided area, the divided area having the largest difference is selected. That is, the selected divided area becomes a priority control target. Further, the priority control target selection unit 24 searches the group information storage unit 27 for an air conditioning device group of a divided region (hereinafter also referred to as a priority control target region) to be a priority control target.”) Chun: Page 7, twelfth paragraph (“Thus, by determining the comfort level of each divided area, not only the air conditioning control of the control target area based on the comfort level of the entire indoor space but also each divided area individually based on the comfort level of each divided area. Air conditioning can be controlled.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yoon, Jung, Park and Chun before them, to select the air conditioner to be switched to the general mode so as to the PMV of a space corresponding to a high priority satisfies a preset value, based on the priority because the references are in the same field of endeavor as the claimed invention and they are focused on controlling air conditioning in an air conditioning system.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve guaranteeing control so that a person in an indoor space feels comfortable. Chun Page 2, eight full paragraph.  Combining the cited references would provide an air conditioning control system  that would dynamically perform control of a region to suppress environmental changes felt by human beings as much as possible. Chun Page 3, first full paragraph.
Claim 12 recites a method that is implementing the functions of the server of claim 4 with substantially the same limitations.  Therefore, the rejection applied to claim 4 above also applies to claim 12.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Jung, Park, and further in view of US Patent Publication No. 2012/0023977 A1 to Kim et al. (“Kim”).
Regarding claim 6, this claim incorporates the rejection of claim 1.  Yoon, Jung, and Park do not expressly teach “identify a resident density for the plurality of spaces and identify the priority based on the identified resident density for each space”.  However, Kim describes air conditioner which may controlled to adapt to changes in power rates, and an associated method. Kim teaches:
The server of claim 1, wherein the processor is further configured to identify a resident density for the plurality of spaces and identify a priority based on the identified resident density for each space. Kim: Paragraph [0075] (“The control method of FIG. 7 controls air conditioning of the room space by controlling the flow rate of air to be supplied to the room space based on the number of occupants determined to be in the room. In more detail, the room space having a number of occupants greater than the preset number is air conditioned to reach to the target temperature prior to other room spaces by controlling the flow rate of air. Moreover, by taking an extent of air conditioning into account in addition to the number of occupants, the air conditioner can select the room space to be air conditioned prior to other room spaces more accurately. A high flow rate of air is supplied to the room space which is selected to be air conditioned with a higher priority, and a relatively low flow rate of air is supplied to other room spaces. Owing to such flow rate control, while use of electric power in the time period having a high power rate can be reduced significantly, the occupants do not perceive a change in the air conditioned performance.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yoon, Jung, Park, and Kim before them, to identify a resident density for the plurality of spaces and identify a priority based on the identified resident density for each space because the references are in the same field of endeavor as the claimed invention and they are focused on controlling air conditioning in an air conditioning system.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because cost may be saved and energy efficiency may be increased significantly while not causing inconvenience to the user. Moreover, the supplementary electric power source may further reduce the use of electric power having an associated high cost. Kim Paragraph [0075].
Claim 14 recites a method that is implementing the functions of the server of claim 6 with substantially the same limitations.  Therefore, the rejection applied to claim 6 above also applies to claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2016/0290667 A1 to Tamaru et al. is directed to an air-conditioning control device controls air conditioning in an air-conditioning zone by using a plurality of types of air conditioners each having a different air supply system. The air-conditioning control device includes a setting unit and an output unit. When the same air-conditioning zone is supplied with air by a plurality of air conditioners each introducing different air, energy consumption can be reduced within a range of a comfort index (such as PMV) set by a user, and more preferably, energy consumption is minimized. Set values relevant to air-conditioning operations can be surely determined with which load distribution of each air conditioner is optimized.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M. CHOI/Patent Examiner, Art Unit 2117